Fourth Court of Appeals
                                        San Antonio, Texas
                                            September 14, 2022

                                           No. 04-22-00141-CV

             IN RE REYNOLDS ENERGY TRANSPORT, LLC AND REYNOLDS
                            TRANSPORTATION, INC.


                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Lori I. Valenzuela, Justice

        Relators filed their original petition for writ of mandamus on March 8, 2022. On March
31, 2022, real party in interest filed a response to the petition. On June 21, 2022, real party in
interest filed a letter informing this court that a settlement had been reached between the parties
and a motion to dismiss would be forthcoming. On July 8, 2022, relators filed a letter informing
the court that the parties had not yet executed the settlement documents. On July 25, 2022, we
ordered relators to file a motion to dismiss or an advisory informing the court of the status of the
case. Relators responded that the parties were in the settlement process, but had not yet executed
the settlement documents. On August 19, 2022, we ordered the parties to file a joint detailed
advisory informing this court of the status of the case or relators to file a motion to dismiss. On
August 26, 2022, relators responded that the parties were still executing the settlement
documents. Relators provided that they will file a motion to dismiss when the documents are
executed and “anticipate it taking an additional 45 days.”

        Therefore, we ORDER the parties to file a joint detailed advisory informing this court of
the status of this case or relators to file a motion to dismiss by October 10, 2022.


           It is so ORDERED on September 14, 2022




1
 This proceeding arises out of Cause No. 2019-CI-00620, styled Andrew Marvin Stock as Next Friend of Dianna
Sue Marable v. Reynolds Energy Transport, LLC, et. al, pending in the 57th Judicial District Court, Bexar County,
Texas, the Honorable Antonia Arteaga, presiding. The Honorable David Canales signed the order at issue in this
original proceeding.
                                         PER CURIAM


ATTESTED TO: _________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT